HENRIOD, Chief Justice.
Appeal from an order reducing support money. Reversed, with instructions to reinstate the award subsisting before respondent’s September, 1965, petition for reduction of support money. Costs to appellant.
Respondent’s claim for the reduction is that he remarried and had two more children and hence economically was strapped to the mast. He has been in arrears ever since he obtained a divorce from a marriage during which his former wife bore him two children, neither of which he has supported adequately, allowing a $1,250 delinquency to accumulate.
On this appeal he informs this court he’ is not interested in replying. This court is not interested in his interest, but is interested in the interest of his first two children.
McDonough, crockett, wade and CALLISTER, JJ., concur.